IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00206-CR

MICHELLE SHIRCLIFF,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2015-1821-C1


                                      OPINION


       Appellant, Michelle Shircliff, was charged by indictment with unlawful possession

of a controlled substance, methamphetamine, in an amount less than one gram—a state-

jail felony. See TEX. HEALTH & SAFETY CODE ANN. § 481.115. Appellant entered an open

plea of guilty without the benefit of a plea bargain.

       At a subsequent hearing, the trial court accepted appellant’s guilty plea, found her

guilty, and sentenced her to fifteen months’ incarceration in the State Jail Division of the
Texas Department of Criminal Justice. The trial court certified appellant’s right of appeal,

and this appeal followed. We affirm the trial court’s judgment as modified.

                                 Pertinent Procedural Background

    •    Appellant’s appointed counsel has filed a motion to withdraw and what we now
         call an Allison brief in support of the motion asserting that he has diligently
         reviewed the appellate record and that, in his opinion, the appeal is frivolous. See
         Allison v. State, 609 S.W.3d 624, 628 (Tex. App.—Waco 2020, order).

    •    In his Allison brief, appellant’s appointed counsel did not raise any potential
         reversible error, but he did present several nonreversible errors in the judgment.

    •    In his motion to withdraw, appellant’s appointed counsel indicated that he
         provided appellant with a copy of the motion to withdraw and the Allison brief,
         and he provided appellant with a copy of the record, as well as instructions
         regarding how to continue this appeal pro se and her right to file a petition for
         discretionary review.

    •    Appellant has not filed a pro se response.

    •    The State has indicated that it will not file a response to appointed counsel’s Allison
         brief.1

         Counsel’s brief evidences a professional evaluation of the record for error and

compliance with the other duties of appointed counsel. We conclude that counsel has

performed the duties required of appointed counsel. See Anders v. California, 386 U.S. 738,

744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967); see also Kelly v. State, 436 S.W.3d 313, 319-

20 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).


         1 In this appeal, appellant’s original appointed counsel filed a brief on the merits raising the same
errors that are raised in new appointed counsel’s Allison brief. The State filed a responsive brief to original
appointed counsel’s brief on the merits. In a letter dated March 10, 2022, the State indicated that it will not
file a response to new appointed counsel’s Allison brief, but rather will rely on the brief that was filed in
response to original appointed counsel’s brief on the merits.

Shircliff v. State                                                                                      Page 2
         In reviewing an Anders appeal, we must “after a full examination of all the

proceedings . . . decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87

S. Ct. at 1400; see Penson v. Ohio, 488 U.S. 75, 82-83, 109 S. Ct. 346, 351, 102 L. Ed. 2d 300

(1988); accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal

is “wholly frivolous” or “without merit” when it lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10 (1988). After a review of the entire record in this

appeal, we have determined that the appeal is wholly frivolous, meaning that there is no

reversible error in this record. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.

2005); see also Cummins v. State, No. 10-21-00303-CR, ___ S.W.3d ___, 2022 Tex. App. LEXIS

3232, at *26 (Tex. App.—Waco May 11, 2022, pet. filed). Counsel’s motion to withdraw

from representation is granted.

                               Nonreversible Error Detected

         Despite finding no reversible error, appointed counsel has presented several

nonreversible errors that we recognize as Category 2 nonreversible errors that are

unpreserved, but not subject to procedural default. See London v. State, 490 S.W.3d 503,

507 (Tex. Crim. App. 2016); Johnson v. State, 423 S.W.3d 385, 390-91 (Tex. Crim. App. 2014);

see also Cummins, ___ S.W.3d ___, 2022 Tex. App. LEXIS 3232, at **17-18.

         Specifically, counsel asserts that the judgment and bill of costs should be modified

to delete the $180 DPS lab fee, the time-payment fee, and the fugitive-apprehension fee.

We first address appellant’s complaint about the portion of the trial court’s judgment that


Shircliff v. State                                                                       Page 3
assessed $180 as reparations to the Texas Department of Public Safety for a DPS lab fee.

Specifically, the $180 fee is listed in the judgment as “Restitution/Reparation,” and the

judgment stated that appellant “[be] required to make full reparation in the amount of

$180.00 . . . in favor of the Texas Department of Public Safety . . . .” The characterization

of this fee is important regarding how we review appointed counsel’s brief. If the $180

fee is indeed restitution, it is a part of the sentence, and counsel’s brief is really a brief on

the merits. See Burt v. State, 445 S.W.3d 752, 757 (Tex. Crim. App. 2014) (stating that an

order of restitution must be contained in the trial court’s oral pronouncement of sentence

in order to be included in the written judgment); Ex parte Cavazos, 203 S.W.3d 333, 338

(Tex. Crim. App. 2006) (noting that “restitution is punishment”); see also Hines v. State,

Nos. 10-13-00286-CR & 10-13-00292-CR, 2014 Tex. App. LEXIS 5768, at *4 (Tex. App.—

Waco May 29, 2014, pet. ref’d) (concluding that appointed counsel’s Anders brief was

really a brief on the merits). As such, appellant would not be entitled to an independent

review of the record under Anders. See Hines, 2014 Tex. App. LEXIS 5768, at *4.

         On the other hand, if the $180 fee is more in the nature of a nonpunitive

recoupment of the costs of judicial resources expended in connection with the trial of the

case, then appellant’s brief is an Allison brief, thus entitling her to an Anders review for

reversible error and a merits review of the alleged nonreversible error. See Allison, 609

S.W.3d at 628; see also Cummins, 2022 Tex. App. LEXIS ____, at * ___. This is where we

begin our analysis of the $180 fee.


Shircliff v. State                                                                        Page 4
         In August 2021, a majority of the panel, including a visiting justice, concluded that

extradition expenses and unpaid community-supervision fees that were listed in the

judgment as “restitution” should be deleted because they were a part of the punishment

and were not orally pronounced on the record. See Smith v. State, 640 S.W.3d 885, 885

(Tex. App.—Waco 2021, pet. ref’d).

         In a dissenting and concurring opinion, Justice Johnson concluded that, regardless

of the characterization in the judgment, if an assessed fee is in the nature of

reimbursement or “a nonpunitive recoupment of the costs of judicial resources expended

in connection with the trial of the case,” then the assessed fee is not part of punishment

and need not be orally pronounced.2 Id. at 886-87 (Johnson, J., concurring) (citing Allen v.

State, 614 S.W.3d 736, 744 (Tex. Crim. App. 2019); Johnson, 423 S.W.3d at 389; Weir v. State,

278 S.W.3d 364, 366-67 (Tex. Crim. App. 2009); Washington v. State, 594 S.W.3d 784, 789

(Tex. App.—Waco 2019, no pet.); Jackson v. State, 565 S.W.3d 900, 909-10 (Tex. App.—

Houston [14th Dist.] 2018, pet. ref’d); Habib v. State, 431 S.W.3d 737, 743 (Tex. App.—

Amarillo 2014, pet. ref’d). Rather, the assessed fee is a court cost. Id. at 887.

         The dissent further noted that the Court of Criminal Appeals has stated that

restitution is punitive in nature and that the purpose of restitution is to restore the victim




         2Indeed, the fact that the fee was not orally pronounced ought to be at least some indicia that the
trial judge did not intend for the fee to be considered restitution, but rather as a court cost. See Burt v. State,
445 S.W.3d 752, 757 (Tex. Crim. App. 2014) (noting that an order of restitution must be contained in the
trial court’s pronouncement of sentence in order to be included in the written judgment).

Shircliff v. State                                                                                         Page 5
of a criminal offense to the “status quo ante” position he was in before the offense. Id.

(citing TEX. CODE CRIM. PROC. ANN. art. 42.037(a); Burt v. State, 445 S.W.3d 752, 756 (Tex.

Crim. App. 2014); Weir, 278 S.W.3d at 366).

         We believe that the $180 DPS lab fee is not restitution or reparations, but rather a

nonpunitive recoupment of the costs of judicial resources expended in connection with

the trial of the case. This is especially true because the $180 DPS lab fee is not designed

to restore any victim of the criminal offense to the “status quo ante” position he was in

before the offense; rather, it is intended to reimburse DPS for the cost of laboratory

testing. See id. Thus, we conclude that the $180 DPS lab fee is a court cost, which is

nonreversible error that does not impact appellant’s punishment, and to that extent, our

decision in Smith is overruled. See, e.g., Smith, 640 S.W.3d at 885. As such, new appointed

counsel’s brief was properly filed as an Allison brief. See Allison, 609 S.W.3d at 628.

         With respect to the merits of whether the $180 DPS lab fee was validly assessed,

both appellant and the State argue that this amount should be deleted from the judgment

because appellant was sentenced to confinement and was not placed on community

supervision. See Aguilar v. State, 279 S.W.3d 350, 353 (Tex. App.—Austin 2007, no pet.)

(“A trial court can also order a defendant to pay lab fees, but only as a condition of

community supervision.” (citation omitted)); see also Ortega v. State, No. 11-19-00081-CR,

2021 Tex. App. LEXIS 5427, at *2 (Tex. App.—Eastland July 8, 2021, no pet.) (mem. op. on

remand, not designated for publication) (“Although a trial court has authority to assess


Shircliff v. State                                                                        Page 6
DPS lab fees as a condition of community supervision, a trial court has no authority to

assess DPS lab fees when a defendant is sentenced to imprisonment.” (citations omitted)).

We agree. Accordingly, we modify the trial court’s written judgment to delete the $180

“reparation” for the DPS lab fees. See TEX. R. APP. P. 43.2(b); see also Taylor, 131 S.W.3d at

502; Alexander, 301 S.W.3d at 364.

         Regarding the time-payment fee, the Court of Criminal Appeals has recently held

that the pendency of an appeal stops the clock for purposes of the time-payment fee.

Dulin v. State, 620 S.W.3d 129, 133 (Tex. Crim. App. 2021). Consequently, the assessment

of the time-payment fee in this case is premature and should be struck in its entirety. See

id. We therefore modify the trial court’s judgment and the bill of costs to delete the time-

payment fee of $25, without prejudice to a time-payment fee being assessed later “if, more

than 30 days after the issuance of the appellate mandate, [appellant] has failed to

completely pay any fine, court costs, or restitution that [she] owes.” Id.

         Next, with respect to the fugitive-apprehension fee, we note that, in the itemized

bill of costs, a “FCRM” fee in the aggregate amount of $224 was imposed. Included in

the aggregated “FCRM” fee is a $5.00 fugitive-apprehension fee. We are unable to find a

statutory provision authorizing this fee. Former article 102.019 of the Texas Code of

Criminal Procedure provided for costs on conviction for fugitive apprehension. See Act

of September 1, 1997, 75th Leg., R.S., ch. 1100, § 3, 1997 Tex. Gen. Laws 1100 (repealed

2004). However, article 102.019 of the Texas Code of Criminal Procedure was repealed,


Shircliff v. State                                                                      Page 7
effective January 1, 2004. Because there is no statutory authorization for the fugitive-

apprehension fee, we modify the judgment and the bill of costs to delete the $5.00

fugitive-apprehension fee contained within the “FCRM” fee. See Hurlburt v. State, 506

S.W.3d 199, 204 (Tex. App.—Waco 2016, no pet.) (deleting an extradition fee because

there was no statutory authorization for the fee and reducing the jury reimbursement fee

to correspond with the amount authorized by statute).

                                            Conclusion

         In light of the foregoing, we modify the trial court’s judgment to delete: (1) the

$180 “reparation” for the DPS lab fees; (2) the $5 “Fugitive Apprehension” fee; and (3)

the $25 time-payment fee. The trial court’s judgment is affirmed as modified.




                                                  STEVE SMITH
                                                  Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
(Chief Justice Gray concurring)
Affirmed as modified
Opinion delivered and filed September 21, 2022
Publish
[CR25]




Shircliff v. State                                                                   Page 8